Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 11 and 19 are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. The apparatus in independent claims 1 and 9 are not configured to perform the active steps such as “storing”, “maintaining” “providing”, “initiate”, and “invoke” as recited in the claims. See the following explanation articulated by the board of appeal for the same issue in the related application 15/637,353:  
 Apparatus claims reciting active method steps have been held indefinite under § l 12(b ), for such claims raise the question of whether they are infringed by devices that are merely capable of performing the recited function, or that they must actually perform that function. See Rembrandt Data Technologies, LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011) ( data transmitting device held indefinite for reciting transmitting method step). But see MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1312-16 (Fed. Cir. 2017) (holding that a recited reporting module that (1) presents a set of fields, (2) receives a user selection, and (3) generates a database query as "permissible functional language to describe the capabilities of the claimed system"); UltimatePointer, L.L. C. v. Nintendo Co., 816 F.3d 816, 826-28 (Fed. Cir. 2016) (holding that recited image sensor that generated data was addressed to capability, not a method step). Here, the active method steps in the apparatus claims are indefinite because they raise the question of whether they are infringed by devices that are merely capable of performing the recited function, or that they must actually perform that function. See Rembrandt, 641 F.3d at 1339 (data transmitting device held indefinite for reciting transmitting method step).
Claim 11 recites:  “when a search query for the distributed search has already been constructed and stored through the distributed-search user interface, select the already constructed and stored search query; when a search query for the distributed search has already been constructed and stored through the distributed-search user interface, construct a search query for the distributed search”. The claim is ambiguous because two different operations “select the already constructed and stored search query” and “construct a search query for the distributed search” are associated with one conditional statement “when a search query for the distributed search has already been constructed and stored through the distributed-search user interface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wee Siong Ng et al., “PeerDB: A P2P-based System for Distributed Data Sharing” (Ng).

Claim 11.	Ng teaches:	
A method that initializes a distributed search within a distributed computer system for entities that are managed by, contained within, or accessible to distributed-search participant systems through a distributed-search user interface provided by a distributed-search subsystem operating within the distributed computer system,) the method comprising: (Sec. 4.1 and Fig. 1, each peer uses a provided user interface for submitting query to be used for searching other peers for shared data/entities) 
when a search query for the distributed search has already been constructed and stored through the distributed-search user interface, select the already constructed and stored search query; when a search query for the distributed search has already been constructed and stored through the distributed-search user interface, construct a search query for the distributed search; and (when is a conditional statement and its implementation is not required when the condition is not met. See Ex parte Schulhauser, 2016 WL 6277792, at *4 (PTAB 2016) (holding "[t]he Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim")  
using one or more control features provided by the distributed-search user interface to request that a distributed search be initiated with respect to the search query. (Sec. 4.1, a search is initiated based on the query: “The second component is a database agent system called DBAgent. DBAgent provides the environment for mobile agents to operate on. Each PeerDB node has a master agent that manages the query of the user. In particular, it will clone and dispatch worker agents to neighboring nodes, receive answers and present them to the user. It also monitors the statistics and manages the network reconfiguration policies”; sec. 4.3, “PeerDB's query processing is completely assisted by agents…a query may be rewritten into another form by the DBAgent (e.g., a query on a single relation may be rewritten into a join query involving multiple relations)”; sec. 43.2, “The agent will formulate an SQL query and submit it to the DBMS”)

Allowable Subject Matter
Claims 1-10 and 19-20 would be allowable after eliminating 112(b) issues. Claim 11 would be allowable after eliminating 112(b) issues and if rewritten to include claim 12. Claims 13-18 would be allowable because they depend on claim 12

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159